Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 22



                           UNITED STATES DISTR ICT COURT
                           SOUTHERN DISTR ICT OF FLORIDA
                                  MIAMI DIVIS ION

                                            CASE NO.


  FREDDY ONETO,

         Plaintiff,

  v.

  SAFE CHAIN SOLUTIONS, LLC,

       Defendant.
  ________________________________/

                                     NOTICE OF REMOVAL

         Defendant, SAFE CHAIN SOLUTIONS LLC. pursuant to 28 U.S.C. §§ 1331, 1441(a) and

  1446, hereby removes this action from the Circuit Court of the Eleventh Judicial Circuit in and for

  Miami-Dade County, Florida, to the United States District Court for the Southern District of

  Florida, Miami Division. In support of removal, Defendant states as follows:

         1.      Plaintiff, Freddy Oneto, commenced this action on or about April 8, 2019, in the

  Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County Florida, Case No.

  2019-10708-CA-01 (hereinafter referred to as the “Circuit Court Action”).

         2.      The Complaint raises two claims against Defendant, SAFE CHAIN SOLUTIONS

  LLC:    gender discrimination under the Florida Civil Rights Act (“FCRA”) (Count I) and

  discrimination in compensation under the Equal Pay Act of 1963 (“EPA”) (Count II).

         3.      Defendant, SAFE CHAIN SOLUTIONS LLC, was served on May 1, 2019 with the

  Summons and Complaint in the Circuit Court Action.
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 22



         4.      This Notice of Removal has been timely filed within thirty (30) days after such

  service of process on Defendant as required by 28 U.S.C. § 1446(b).

         5.      The Complaint was originally filed in Miami-Dade County. Thus, upon removal,

  venue properly lies in the United States District Court for the Southern District of Florida, Miami

  Division.

         6.      No further proceedings have occurred in this action, and the Civil Cover Sheet,

  Complaint, Summonses, and the Return of Service constitute the only process, pleadings or papers

  served in this action. Copies of these documents along with a copy of the docket sheet are attached

  hereto as Composite Exhibit A pursuant to 28 U.S.C. § 1446(a).

         7.      Removal pursuant to 28 U.S.C. §§ 1441 and 1446 is proper in this case. Plaintiff’s

  Complaint asserts a claim of discrimination under a federal statute, the EPA, 29 U.S.C. § 206,

  thereby conferring upon this Court original jurisdiction pursuant to 28 U.S.C. § 1331.

         8.      The remaining claim in the complaint also alleges discrimination while Plaintiff

  was employed by Defendant. This claim can be considered by this Court pursuant to its

  supplemental jurisdiction under 28 U.S.C. § 1367. Federal court jurisdiction is proper over these

  claims because these claims are “so related to claims in the action within [this Court’s] original

  jurisdiction that they form part of the same case or controversy.” 28 U.S.C. § 1367(a); see also

  Scheirich v. Town of Hillsboro Beach, Case No. 07-61630-CIV, 2008 U.S. Dist. LEXIS 4090, *6

  (S.D. Fla. Jan. 18, 2008) (exercising original jurisdiction over Title VII retaliation claim and

  supplemental jurisdiction over whistleblower retaliation claim). Accordingly, this Court has

  supplemental jurisdiction over Plaintiff’s claims for gender discrimination under the FCRA

  pursuant to 28 U.S.C. § 1367(a) and removal of all claims therefore is proper. Further, Plaintiff’s




                                                  2
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 22



  state law claims do not involve novel or complex state law issues, and the state law claims do not

  substantially predominate over the federal law claims. See 28 U.S.C. § 1367(c).

         9.      Upon the filing of this Notice of Removal, Defendant will give written notice

  thereof to attorneys for Plaintiff, and a copy of this Notice will be promptly filed with the Clerk of

  the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, as

  required under 28 U.S.C. § 1446(d). See Exhibit B.

         10.     The filing of this Notice of Removal does not constitute a waiver of any defenses

  which may be available to Defendant.

         WHEREFORE, Defendant, SAFE CHAIN SOLUTIONS LLC, respectfully requests that

  the Court take jurisdiction of this action and grant such other and further relief as the Court deems

  just and proper under the circumstances.

         Respectfully submitted this 21st day of May, 2019.

                                                        /s/ Elizabeth M. Rodriguez
                                                        Elizabeth M. Rodriguez
                                                        Florida Bar No. 821690
                                                        Ford & Harrison, LLP
                                                        One S.E. 3rd Avenue, Suite 2130
                                                        Miami, Florida 33131
                                                        Telephone: (305) 808-2143
                                                        Facsimile: (305) 808-2101
                                                        erodriguez@fordharrison.com
                                                        Attorney for Defendant




                                                    3
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 4 of 22



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 21st day of May, 2019, I electronically filed the foregoing with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the Service List below in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                                /s/Elizabeth M. Rodriguez


                                           SERVICE LIST
  Rainier Regueiro, Esq.
  REMER & GEORGES-PIERRE, PLLC
  Comeau Building
  319 Clematis Street, Suite 606
  West Palm Beach, FL 33401
  Telephone: 561-225-1970
  Facsimile: 305-416-5005
   (via CM/ECF)




  WSACTIVELLP:10544816.1

                                                    4
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 5 of 22




                                                                        EXHIBIT "A"
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 6 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 7 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 8 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 9 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 10 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 11 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 12 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 13 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 14 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 15 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 16 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 17 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 18 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 19 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 20 of 22
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 21 of 22



                                                         IN THE CIRCUIT COURT OF THE
                                                         11TH JUDICIAL CIRCUIT IN AND FOR
                                                         MIAMI DADE COUNTY, FLORIDA

                                                         GENERAL JURISDICTION DIVISION

                                                         CASE NO.: 2019-010708CA01
   FREDDY ONETO,

          Plaintiff,

   v.

   SAFE CHAIN SOLUTIONS, LLC,

         Defendant.
   ____________________________/

                 DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL

          PLEASE TAKE NOTICE THAT Defendant, SAFE CHAIN SOLUTIONS, LLC, has filed

   a Notice of Removal of Case No. 20198-010708-CA-01 pending before this Court, in the office of

   the Clerk of the United States District Court for the Southern District of Florida, a copy of which

   is attached as Exhibit A, removing this Case to federal court.

          PLEASE FURTHER TAKE NOTICE that pursuant to 28 U.S.C. § 1446(d), this Court may

   not proceed further with this case because the removal to federal court was effective upon the filing

   of the Notice of Removal together with this Notice. This Court must close this Case.

          Respectfully submitted this 21st day of May, 2019.
                                                         By: /s/ Elizabeth M. Rodriguez
                                                                Elizabeth M. Rodriguez
                                                                Florida Bar No. 821690
                                                                erodriguez@fordharrison.com
                                                                FordHarrison
                                                                One S.E. 3rd Avenue, Suite 2130
                                                                Miami, Florida 33131
                                                                Telephone: (305) 808-2143
                                                                Facsimile: (305) 808-2101
                                                                Attorney for Defendant




                                                                                                  EXHIBIT "B"
Case 1:19-cv-22048-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 22 of 22



                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing instrument has been forwarded

   to all counsel of record via electronic mail on this 21st day of May, 2019.

                                                                /s/Elizabeth M. Rodriguez


                                            SERVICE LIST

   Rainier Regueiro, Esq.
   Remer & Georges-Pierre, PLLC
   Comeau Building
   319 Clematis Street, Suite 606
   West Palm Beach, FL 33401
   Telephone: 561-225-1970
   Facsimile: 305-416-5005
   Email: rregueiro@rgpattorneys.com




   WSACTIVELLP:10544815.1
